Citation Nr: 0418318	
Decision Date: 07/09/04    Archive Date: 07/21/04

DOCKET NO.  97-27 806	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri



THE ISSUES

1.  Whether the reduction in the rating for the veteran's 
service-connected PTSD, from 100 percent to zero percent, was 
proper.

2.  Entitlement to a compensable disability rating for post-
traumatic stress disorder (PTSD).  



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran's active military service extended from May 1975 
to December 1976.  

This matter comes before the Board of Veterans' Appeals 
(Board) from the Department of Veterans Affairs (VA) Regional 
Office (RO) in St. Louis, Missouri.  

In October 2000, the Board affirmed an RO decision which 
reduced the rating for the service-connected PTSD from 100 
percent to noncompensable.  The veteran appealed.  In April 
2001, the United States Court of Appeals for Veterans Claims 
(Court) vacated the Board's October 2000 decision and 
remanded the matter to insure compliance with the Veterans 
Claims Assistance Act of 2000 (VCAA).  

In May 2002, the Board considered additional procedural and 
evidentiary development and rendered another decision.  This 
decision denied an effective date prior to August 19, 1994, 
for a grant of service connection for post-traumatic stress 
disorder (PTSD); this issue was not appealed to the Court.  
The May 2002 Board decision also found the reduction in the 
rating for the veteran's service-connected PTSD, from 100 
percent to zero percent, was proper.  That decision was 
appealed to the Court, which vacated the decision and 
remanded the issue in July 2003.  The May 2002 decision also 
noted that the veteran was appealing the rating of the PTSD 
and, under authority in effect at the time, initiated 
development of the increased rating issue.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The file shows that the veteran has been found to be totally 
disabled by the Social Security Administration (SSA).  The 
SSA medical records may be relevant to the claim.  The Court 
has repeatedly held that when VA is on notice that there are 
SSA records, it must obtain and consider them.  See Baker v. 
West, 11 Vet. App. 163,169 (1998); Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. 
App. 363, 373 (1992).  Further, VCAA emphasizes the need for 
VA to obtain records from other Government agencies.  
38 U.S.C.A. § 5103A (b)(3), (c)(3) (West 2002).  

The Court has also held that the examination reports must 
contain sufficient information to rate the disability in 
accordance with the applicable rating criteria.  Massey v. 
Brown, 7 Vet. App. 204 (1994).  While the September 2002 
examination report provides extensive information and 
discussion, it does not clearly resolve the evaluation of the 
PTSD.  A current examination providing the necessary 
information should be obtained.   

Moreover, since the Board no longer has authority to decide 
the claims based on any new evidence it obtains, the RO 
should adjudicate the claims in light of the evidence 
developed.  See Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  The RO must review the claims file 
and ensure that all VCAA notice 
obligations have been satisfied in 
accordance with recent court decisions, 
as well as 38 U.S.C.A. §§ 5102, 5103, and 
5103A (West 2002), and any other 
applicable legal precedent.  

2.  The RO should obtain a complete copy 
of the veteran's SSA medical records.  

3.  The RO should schedule the veteran for 
a psychiatric examination for his service-
connected PTSD.  The claims folder should 
be made available to the examiner for 
review.  All indicated tests and studies 
should be done.  The examiner should 
respond to the following:  
?	Yes or no, is it at least as likely 
as not that the service-connected 
PTSD results in total occupational 
and social impairment, due to such 
symptoms as: gross impairment in 
thought processes or communication; 
persistent delusions or 
hallucinations; grossly inappropriate 
behavior; persistent danger of 
hurting self or others; intermittent 
inability to perform activities of 
daily living (including maintenance 
of minimal personal hygiene); 
disorientation to time or place; 
memory loss for names of close 
relatives, own occupation, or own 
name.  Please explain.  
?	Yes or no, is it at least as likely 
as not that the service-connected 
PTSD results in occupational and 
social impairment, with deficiencies 
in most areas, such as work, school, 
family relations, judgment, thinking, 
or mood, due to such symptoms as: 
suicidal ideation; obsessional 
rituals which interfere with routine 
activities; speech intermittently 
illogical, obscure, or irrelevant; 
near-continuous panic or depression 
affecting the ability to function 
independently, appropriately and 
effectively; impaired impulse control 
(such as unprovoked irritability with 
periods of violence); spatial 
disorientation; neglect of personal 
appearance and hygiene; difficulty in 
adapting to stressful circumstances 
(including work or a worklike 
setting); inability to establish and 
maintain effective relationships.  
Please explain.  
?	Yes or no, is it at least as likely 
as not that the service-connected 
PTSD results in occupational and 
social impairment with reduced 
reliability and productivity due to 
such symptoms as: flattened affect; 
circumstantial, circumlocutory, or 
stereotyped speech; panic attacks 
more than once a week; difficulty in 
understanding complex commands; 
impairment of short- and long-term 
memory (e.g., retention of only 
highly learned material, forgetting 
to complete tasks); impaired 
judgment; impaired abstract thinking; 
disturbances of motivation and mood; 
difficulty in establishing and 
maintaining effective work and social 
relationships.  Please explain.  
?	Yes or no, is it at least as likely 
as not that the service-connected 
PTSD results in occupational and 
social impairment with occasional 
decrease in work efficiency and 
intermittent periods of inability to 
perform occupational tasks (although 
generally functioning satisfactorily, 
with routine behavior, self-care, and 
conversation normal), due to such 
symptoms as: depressed mood, anxiety, 
suspiciousness, panic attacks (weekly 
or less often), chronic sleep 
impairment, mild memory loss (such as 
forgetting names, directions, recent 
events).  Please explain.  
?	Yes or no, is it at least as likely 
as not that the service-connected 
PTSD results in occupational and 
social impairment due to mild or 
transient symptoms which decrease 
work efficiency and ability to 
perform occupational tasks only 
during periods of significant stress, 
or; symptoms controlled by continuous 
medication.  Please explain.  
?	Yes or no, is it at least as likely 
as not that the service-connected 
PTSD results in a mental condition 
has been formally diagnosed, but 
symptoms are not severe enough either 
to interfere with occupational and 
social functioning or to require 
continuous medication.  Please 
explain.  

4.  Thereafter, the RO should readjudicate 
these claims in light of the evidence 
added to the record since the last 
supplemental statement of the case (SSOC).  
If any benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided a SSOC.  
An appropriate period of time should be 
allowed for response.

Subsequently, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	WARREN W. RICE, JR
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




